Exhibit 10.3

May 7, 2007

Exar Corporation

48720 Kato Road

Fremont, California 94538

Ladies and Gentlemen:

The undersigned (the “Stockholder”) is the owner of record or beneficially of
certain shares of common stock, par value $0.01 per share, of Sipex Corporation
(“Sipex Shares”) or securities convertible into or exchangeable or exercisable
for Sipex Shares. This Lock-Up and Standstill Agreement (this “Agreement”) is
being executed in connection with the Agreement and Plan of Merger of even date
herewith (the “Merger Agreement”), by and among Exar Corporation, a Delaware
corporation (“Exar”), Sipex Acquisition Corp., a Delaware corporation wholly
owned subsidiary of Exar (“Merger Sub”), and Sipex Corporation, a Delaware
corporation (“Sipex”), pursuant to which Merger Sub will be merged with and into
Sipex (the “Merger”) with Sipex surviving the Merger as a wholly owned
Subsidiary of Exar. Capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned to them in the Merger Agreement.

At the Effective Time, (i) each Sipex Share owned by the Stockholder as of the
Effective Time shall automatically be converted into the right to receive a
portion of a share of Exar Common Stock based on the Exchange Ratio and
(ii) except for Notes, which shall be converted as per Section 8 below, each
option or other convertible or exercisable security entitling the holder thereof
to acquire Sipex Shares (the “Sipex Derivative Securities”) outstanding as of
the Effective Time will be converted into an option or other security to acquire
shares of Exar Common Stock at a price and in an amount based on the Exchange
Ratio (the “Exar Derivative Securities”).

The Stockholder recognizes that the Merger and the other transactions
contemplated by the Merger Agreement will be of benefit to the Stockholder and
all holders of Sipex Shares and Sipex Derivative Securities. The Stockholder
acknowledges that Exar is relying on the representations and agreements of the
Stockholder contained in this Agreement in entering into the Merger Agreement
and consummating the transactions contemplated thereby. The Stockholder further
understands that this Agreement is coupled with an interest and is irrevocable
and shall be binding upon the Stockholder’s heirs, legal representatives,
successors and assigns.

In connection with the Merger Agreement and the transactions contemplated
thereby, in order to induce Exar to enter into the Merger Agreement and to
proceed with the Merger, and in consideration of the foregoing, the Stockholder
and Exar agree to the following:



--------------------------------------------------------------------------------

1. Lock-Up. Subject to the exceptions set forth in Sections 2 and 3 hereof,
without the prior written consent of Exar, during the period commencing on the
Closing Date and ending on the date that is the twelve-month anniversary of the
Effective Time of the Merger (the “Lock-Up Period”), the Stockholder will not:
(a) directly or indirectly, sell, offer, contract or grant any option to sell
(including without limitation any short sale), pledge, transfer, establish an
open “put equivalent position” within the meaning of Rule 16a-1(h) under the
Exchange Act or otherwise dispose of (i) any shares of Exar Common Stock,
(ii) any Exar Derivative Securities, or (iii) any shares of Exar Common Stock
issuable upon exercise, exchange or conversion of Exar Derivative Securities
((i), (ii) and (iii) are collectively referred to herein as the “Exar
Securities”), in each case received or to be received by the Stockholder in the
Merger or acquired before or after the Effective Time, and owned either of
record or beneficially (as defined in Rule 13d-3 under the Exchange Act) by the
Stockholder, (b) publicly announce an intention to do any of the foregoing, or
(c) enter into any swap or other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequences of ownership
of any Exar Securities owned either of record or beneficially (as defined in
Rule 13-d under the Exchange Act) by the Stockholder, whether any such swap or
transaction is to be settled by delivery of Exar Securities or other securities,
in cash or otherwise (each of (a), (b) and (c), individually or collectively, is
referred to herein as a “Disposition”).

2. Exceptions to Restriction on Disposition. Notwithstanding the foregoing
Section 1, (a) the Stockholder may transfer Exar Securities to any wholly-owned
subsidiary of the Stockholder or to a parent corporation owning 100% of the
Stockholder or to entity that is wholly-owned by the same entity that wholly
owns the Stockholder; provided, however, that in any such case, it shall be a
condition to the transfer that the transferee execute an agreement for the
benefit of Exar (which shall be an express third party beneficiary thereof)
stating that the transferee is receiving and holding such Exar Securities
subject to the provisions of this Agreement and there shall be no further
transfer of such Exar Securities except in accordance with this Agreement; and
(b) the Stockholder may make Dispositions of Exar Securities in compliance with
Section 3 hereof; and (c) the Stockholder may exchange Exar Securities for the
consideration payable to holders of such Exar Securities pursuant to a merger,
consolidation, tender offer, exchange offer or similar business combination
transaction involving Exar in which securities of Exar are converted into the
right to receive consideration (an “Exar Sale Transaction”) which Exar Sale
Transaction is approved by the Exar Board of Directors.

3. Sale Limitations. During the Lock-Up Period, and notwithstanding the
restrictions set forth in Section 1, the Stockholder shall have the right to
Dispose of Exar Securities if the amount of Exar Securities so Disposed of by
the Stockholder, together with the amount of any other Exar Securities Disposed
of by the Stockholder within the applicable one of the following four
(4) consecutive three (3)-month periods: (i) the three (3)-month period
commencing on the Effective Time of the Merger, and ending three (3)-months
thereafter; (ii) the three (3)-month period commencing on the day immediately
following the end of the three (3)-month period referred to in (i), and ending
three months thereafter; (iii) the three (3)-month period commencing on the day
immediately following the end of the three (3)-month period referred to in (ii),
and ending three months thereafter; and (iv) the three (3)-month period
commencing on the day immediately following the end of the three (3)-month
period referred to in (iii), and ending three months thereafter, does not exceed
500,000 Exar Securities as adjusted, for stock splits, stock dividends,
combinations and the like (the “Cap”). To the extent that the



--------------------------------------------------------------------------------

aggregate Dispositions of Exar Securities by the Stockholder during any of the
foregoing three (3)-month periods in the Lock-Up Period are equal to less than
500,000 Exar Securities plus, as the case may be, any carried-over allotment
from preceding three (3)-month periods (such difference, the “Shortfall”), the
Cap for the subsequent three (3)-month period shall be increased to an amount
equal to the sum of 500,000 Exar Securities plus the Shortfall.

4. Stop Transfer. The Stockholder agrees and consents to the entry of stop
transfer instructions with Exar’s transfer agent and registrar against the
transfer of the Exar Securities except in compliance with the restrictions set
forth in Sections 1, 2 and 3 hereof.

5. Standstill. The Stockholder shall not, nor shall any of its directors,
officers, employees, agents, advisors or other representatives
(“Representatives”) on its behalf, without the prior written consent of Exar or
its Board of Directors (or a duly empowered committee thereof):

(a) during the Lock-Up Period:

(1) acquire, offer to acquire, or agree to acquire, directly or indirectly, by
purchase or otherwise, any voting securities or direct or indirect rights to
acquire any voting securities of Exar or any Subsidiary thereof, or of any
successor to or person in control of Exar, or any assets (other than assets in
the ordinary course of business) of Exar or any Subsidiary or division thereof
or of any such successor or controlling person; provided, however, that the
Stockholder may acquire voting securities of Exar, or any Subsidiary thereof, or
of any successor to or person in control of Exar so long as its aggregate
beneficial ownership of Exar, such Subsidiary or such Person does not at any
time during the Lock-Up Period exceed 19% of the Exar voting securities (on a
fully diluted basis assuming conversion or exercise of all outstanding Exar
Derivative Securities); or

(2) or request Exar or any of its Representatives, directly or indirectly, to
amend or waive any provision of this Section 5(a); and

(b) during the period commencing on the Closing Date and ending on the date that
is the two (2)-year anniversary of the Effective Time of the Merger:

(1) subject to the Stockholder’s right to designate a representative for
nomination by the Board of Directors for election as a director pursuant to
Section 7(b) below, nominate any person to the Board of Directors of Exar;

(2) call or attempt to call a special meeting of the stockholder of Exar;

(3) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
SEC), or seek to advise or influence any person or entity with respect to the
voting of any voting securities of Exar (including, without limitation, making
any public statement in favor or support of any proposal not approved by the
Board of Directors of Exar);



--------------------------------------------------------------------------------

(4) make any public announcement with respect to, or submit a proposal for, or
offer of (with or without conditions) any extraordinary transaction (including a
tender offer) involving Exar or any of its securities or assets;

(5) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act, in connection with any of the foregoing;

(6) request Exar or any of its Representatives, directly or indirectly, to amend
or waive any provision of this Section 5(b).

6. Exceptions to Standstill. Notwithstanding the foregoing Section 5, nothing in
this Agreement shall restrict the ability of any member of the Exar Board of
Directors who is affiliated with the Stockholder from performing his or her
duties as a director of Exar and acting in his or her capacity as a director of
Exar, including, without limitation, carrying out his or her fiduciary duties to
the stockholders of Exar.

7. Others Agreements. During the period commencing on the Closing Date and
ending on the date that is the two (2)-year anniversary of the Effective Time of
the Merger:

(a) in the event that a meeting of the stockholders of Exar is held (and at
every adjournment or postponement thereof), the Stockholder shall, or shall
cause the holder of record on the applicable record date to, appear at such
meeting or otherwise cause its shares of Exar Common Stock to be counted as
present thereat for purposes of establishing a quorum.

(b) for so long as the Stockholder owns at least 5% of the Exar voting
securities (on a fully diluted basis assuming conversion or exercise of all
outstanding Exar Derivative Securities), the Stockholder shall be entitled to
designate one (1) individual for nomination by the Board of Directors for
election to the Board of Directors of Exar, which nominee shall be reasonably
acceptable to the Nominating Committee of the Board of Directors of Exar and
which nominee shall initially be the affiliate of the Stockholder identified on
Schedule 5.15(a) to the Merger Agreement (who shall be appointed to the Board of
Directors of Exar as of the Effective Time of the Merger pursuant to
Section 5.15(a) of the Merger Agreement).

8. Conversion of Notes. The Stockholder hereby covenants and agrees to exercise
its right to convert all outstanding Sipex Notes held by it for shares of Sipex
Common Stock, with such conversion to be effective immediately prior to the
Effective Time of the Merger. The Stockholder agrees to duly execute and
delivere the irrevocable notice of conversion attached as Exhibit A with respect
to the conversion of the Sipex Notes as described above in this Section 8, and
further covenants not to attempt to revoke such notice or otherwise change its
election to so convert; provided that if the Merger Agreement is validly
terminated prior to the Effective Time, then such notices may be revoked by the
Stockholder. For the purpose of clarity, the $15,000,000 Sipex Note held by the
Stockholder shall be convertible into 2,795,508 shares of Sipex Common Stock,
which shall themselves be convertible into shares of the Exar Common Stock of,
at the Exchange Ratio.



--------------------------------------------------------------------------------

9. Registration Statement. Exar shall, at its expense, file promptly after the
Effective Time a registration statement on Form S-3 (the “Registration
Statement”) under the Securities Act covering the resale by the Stockholder of
the shares of Exar Common Stock received by it in exchange for shares of Sipex
Common Stock in the Merger (including share of Exar Common Stock issuable in
exchange for shares of Sipex Common Stock received upon exercise of the
Stockholder’s conversion of its Sipex Notes pursuant to Section 8 hereof); and
shall use its commercially reasonable efforts to cause such Registration
Statement to become effective as soon as practicable after the Effective Time
and to keep such Registration Statement effective until the fifteen (15) month
anniversary of the Effective Time, subject to Exar’s right to suspend
effectiveness to the extent required by applicable Legal Requirements. Nothing
in this Section 9, including the effectiveness of the Registration Statement,
shall relieve the Stockholder from its obligations and restrictions pursuant to
this Agreement, including the restrictions set forth in Section 1 and Section 3.

10. Consents. The Stockholder hereby agrees that to the extent Sipex issues any
9% Unsecured Junior Notes with Convertible Interest due June 20, 2008 (the
“Rodfre Notes”) to the Stockholder pursuant to the Securities Purchase Agreement
dated as of March 29, 2007, the Stockholder hereby consents to the proposed
change of control as a result of the Merger pursuant to the Rodfre Notes and
reserves all other rights under the Rodfre Notes that may arise as a result of
the Merger.

11. Representations and Warranties. The Stockholder represents and warrants to
Exar that:

(a) the execution, delivery and performance of this Agreement by the Stockholder
does not, and the consummation by the Stockholder of the transactions
contemplated hereby will not, result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation, modification or acceleration) (whether
after the giving of notice of or the passage of time or both) under any Contract
to which the Stockholder is a party or which is binding on it, him or her or
its, his or her assets and will not result in the creation of any Encumbrance on
any of the assets or properties of the Stockholder (other than the Shares);

(b) this Agreement has been duly executed by the Stockholder and constitutes the
valid and legally binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms, except as enforceability may be
limited by bankruptcy and other similar laws and general principles of equity;

(c) other than filings under the Exchange Act, no notices, reports or other
filings are required to be made by the Stockholder with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
the Stockholder from, any Governmental Entity or any other Person, in connection
with the execution and delivery of this Agreement by the Stockholder and



--------------------------------------------------------------------------------

(d) other than the Sipex Notes, the Stockholder does not hold any warrants or
other securities convertible into or exercisable for shares of Sipex Common
Stock.

12. Condition to Effectiveness. Notwithstanding anything in this Agreement to
the contrary, this Agreement shall not be effective until the Effective Time In
the event the Merger Agreement is terminated in accordance with its terms, this
Agreement shall also terminate.

13. Miscellaneous.

(a) Waiver. No waiver by any party hereto of any condition or any breach of any
term or provision set forth in this Agreement shall be effective unless in
writing and signed by the party waiving such condition or breach. The waiver of
a condition or any breach of any term or provision of this Agreement shall not
operate as or be construed to be a waiver of any other previous or subsequent
breach of any term or provision of this Agreement. Any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.

(b) Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

(c) Binding Effect; Assignment. The Stockholder may not assign this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of Exar, and any attempted assignment without such prior written
approval shall be void. Subject to the preceding sentence, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(d) Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties hereto.

(e) Specific Performance; Injunctive Relief. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur to either party in the event that any
of the provisions of this Agreement were not performed by the other party in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that either party shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement by the other party



--------------------------------------------------------------------------------

and to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(g) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF EXAR OR THE STOCKHOLDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

(h) Entire Agreement. This Agreement (a) constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof, and (b) is not intended to confer upon any
other Person any rights or remedies hereunder.

(i) Notices. All notices and other communications pursuant to this Agreement
shall be in writing and deemed to be sufficient if contained in a written
instrument and shall be deemed given if delivered personally, telecopied, sent
by nationally-recognized overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the respective parties at
the following address (or at such other address for a party as shall be
specified by like notice):

if to Exar, to:

Exar Corporation

48720 Kato Road

Fremont, CA 94538

Attention: Thomas Melendrez

Fax No.: (510) 668-7002

with copies to

O’Melveny & Myers LLP

with copies to

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, CA 94025

Attention: Warren Lazarow/Steve Sonne

Fax No.: (650) 473-2601



--------------------------------------------------------------------------------

If to the Stockholder:

c/o Future Electronics Inc.

237 Hymus Boulevard

Pointe Claire QC H9R 5C7

Attention : Guy Lavergne, Esq.

Associate General Counsel

Fax No. : (514) 694-7515

(j) Headings. The section headings set forth in this Agreement are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement in any manner.

(k) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

(l) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

(m) Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.



--------------------------------------------------------------------------------

The parties hereto have executed and delivered this Lock-Up and Standstill
Agreement as of the date first written above.

 

EXAR CORPORATION

By:

 

/s/ Richard Leza

 

Name: Richard Leza

  Title: Acting Chief Executive Officer

RODFRE HOLDINGS LLC

By:

 

/s/ Joe Prudente

 

Name: Joe Prudente

 

Address: 41 Main St., Bolton, Mass 01740

                For Rodfre Holdings LLC

 

Facsimile:



--------------------------------------------------------------------------------

Exhibit A

FORM OF NOTE CONVERSION NOTICE

Sipex Corporation

233 South Hillview Drive

Milpitas, California 95035

Attention: Chief Financial Officer

Wells Fargo Bank, National Association

707 Wilshire Blvd, 17th Floor

Los Angeles, CA 90017

Attention: Corporate Trust Services

Fax: (213) 614-3355

Pursuant to the Agreement and Plan of Merger dated as of May 7, 2007 (the
“Merger Agreement”) by and among Sipex Corporation (“Sipex”), Exar Corporation
(“Exar”) and Side Acquisition Corp., a wholly owned subsidiary of Exar, Side
Acquisition Corp. will be merged with and into Sipex (the “Merger”) with Sipex
surviving as a wholly owned Subsidiary of Exar. The undersigned hereby
irrevocably agrees to exercise the option to convert the attached Note (the
“Note”) into shares of common stock of Sipex in accordance with the terms of the
Indenture referred to in the Note, with such conversion to be effective
immediately prior to the effective time of the Merger, and directs that the
shares issuable and deliverable upon such conversion, together with any check in
payment for fractional shares, be issued and delivered to the registered holder
hereof. Any amount required to be paid by the undersigned on account of interest
accompanies the Note.

[SIGNATURES ON NEXT PAGE]

 



--------------------------------------------------------------------------------

If you want the shares issuable on conversion of the Note credited to your
balance account with The Depositary Trust Company through its Deposit Withdrawal
At Custodian system, check the box: ¨

 

Dated: May     , 2007    

 

 

 

 

Signature(s)

 

 

Signature Guarantee

 

Signature(s) must be guaranteed by an eligible Guarantor Institution (banks,
stock brokers, savings and loan associations and credit unions) with membership
in an approved signature guarantee medallion program pursuant to Securities and
Exchange Commission Rule 17Ad-15 if shares of Common Stock are to be issued, or
Notes to be delivered, other than to and in the name of the registered holder.

 

[SIGNATURE PAGE TO CONVERSION NOTICE]